DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “at least one needle-shaped, electrode” in line 2 should be amended to --at least one needle-shaped electrode--.  Appropriate correction is required.
Claims 3 and 6 are objected to because of the following informalities: “electrical energy” in line 1 should be amended to --the energy--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “an pulsed DC current” in line 2 should be amended to --a DC pulsed current--.  Appropriate correction is required.
Claims 9-11 are objected to because of the following informalities: “applying energy” should be amended to --applying the energy--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “the target region” in line 2 should be amended to --the target tattoo region--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “step” in line 1 should be amended to --the step--; “ink particles” in line 1 should be amended to --the dislodged or degraded ink particles--; “the target region” in line 2 should be amended to --the target tattoo region--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “ink particles” in lines 2 and 3 should be amended to --the dislodged or degraded ink particles--; “the target region” in line 2 should be amended to --the target tattoo region--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the target region” in line 8 should be amended to --the target tattoo region--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: The claim is missing a period at the end of the claim.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: “active electrode” in line 1 should be amended to --the active electrode--.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: “The system of any of claims 20” in line 1 should be amended to --The system of claim 20--.  Appropriate correction is required.
Claims 28 and 29 are objected to because of the following informalities: “the target region” in line 2 should be amended to --the target tattoo region--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-11, 21-22 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “further comprises applying an alternating electric field” in lines 1-2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrical field” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “electrical field” in claim 1.
Regarding claim 6, the claim recites the limitation “further comprises applying an pulsed DC current” in lines 1-2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrical field” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “electrical field” in claim 1.
Regarding claim 7 and 8, the claims recite the limitation “DC pulses” which renders the claims indefinite because it is unclear if these are the same or different than the previously recited “pulsed DC current” in claim 6. For purposes of examination, these will be treated as being the same as the previously recited “pulsed DC current” in claim 6.
Claim 10 recites the limitations "the extracellular dermal matrix" in line 3 and “the cells or extracellular matrix” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the temperature of the target region" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the subject’s tattooed dermis" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the subject’s tattooed dermis" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-25 and 27-29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 18, the claim recites the limitation “a kinetic applicator that causes an active tip of the electrode to penetrate and at least partially withdraw from the target region or to vibrate within the dermis” in lines 7-8 which is directed to or encompasses a human organism. It is suggested that applicant amend this limitation to --a kinetic applicator that is configured to cause an active tip of the electrode to penetrate and at least partially withdraw from the target region or to vibrate within the dermis-- to overcome this rejection.
Regarding claim 21, the claim recites the limitation “the treatment component applies the suction to the subject’s tattooed dermis” in lines 2-3 which is directed to or encompasses a human organism. It is suggested that applicant amend this limitation to --the treatment component is configured to apply the suction to the dermis-- to overcome this rejection.
Regarding claim 25, the claim recites the limitation “a plurality of needle-shaped active electrodes which penetrate the subject’s tattooed skin” which is directed to or encompasses a human organism. It is suggested that applicant amend this limitation to --a plurality of needle-shaped active electrodes which are configured to penetrate the subject’s tattooed skin-- to overcome this rejection.
Claims 19-20, 22-24 and 27-29 are rejected as being dependent upon a base claim that is directed to or encompasses a human organism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 17-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al. (US 20160331439) (“Winkelman”) (cited in IDS) in view of Ginggen et al. (US 20160192961) (“Ginggen”).
Regarding claim 1, Winkelman teaches a method of removing a tattoo from a subject's skin (see [0040]-[0046]) comprising the steps of: inserting at least one needle-shaped structure (see needles 302, 304, and 306; [0084]-[0085], Figs. 4A-4B) into the subject's skin to access a target tattoo region within a dermal region of the skin (see [0044]); applying energy via the needle-shaped structure as cold plasma to the target tattoo region (see [0045]-[0047]); and activating a kinetic applicator that causes an active tip of the needle-shaped structure to move within the dermis (see “piston like drive which pulses and/or oscillates the needles in and out of the dermis at varying speeds”, [0081]), whereby the tattoo will be degraded by the combined application of energy and tip movement (see [0045]-[0047] and [0082]). However, Winkelman fails to teach the needle-shaped structure as a needle-shaped electrode as claimed.
Ginggen teaches a method useful for tattoo removal (see [0233]) including the use of active electrode needles connected to a generator to apply a pulsed and high intensity electrical field between pairs of electrodes at a pre-selected duration, frequency and intensity to cause irreversible electroporation in the dermal region of the skin (see [0261], Fig. 8) to generate apoptosis in the targeted skin cells (see [0261]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the at least one needle-shaped structure as taught by Winkelman to include an active needle electrode to apply electrical energy to the target tattoo region instead of applying cold plasma in light of Ginggen, the modification being 
Regarding claim 2, Winkelman further teaches wherein the step of activating the kinetic applicator further comprises activating a repetitively penetrating applicator to cyclically cause the active tip to penetrate and at least partially withdraw from the target region (see pulses and/or oscillates the needles in and out of the dermis at varying speeds”, [0081]).
Regarding claims 3-8, Ginggen further teaches the use of either alternating or direct current (see [0154]) to produce an electric field (see [0261]) and non-limiting examples of current ranges including from about 0.1 A to 5 A, from about 10 mA to 500 mA, or from about 100 μA to about 1000 μA (see [0154]). Frequency of the applied current (e.g., DC or AC) can be of any useful range, such as from about 1 Hz to 1000 Hz (e.g., for DC pulse rate) and for AC, the frequency can be, e.g., from about 100 kHz to about 250 kHz (see [0154]). Applied voltage is from about 100 V to 2000 V (see [0152]). 
Winkelman in view of Ginggen fails to specifically teach frequency ranging from about 1 kHz to 100 MHz, between about 0.1 and 10 microamperes of AC or DC current, or a voltage between about 1 and 10 kV as required by the claims. However, it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the frequency, current, and voltage to within the claimed ranges to affect only targeted tissue and provide ablation in a specific location (see Ginggen [0145]), and further since it has been held that where the general conditions of a claim are disclosed In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 9, Winkelman in view of Ginggen further teaches applying energy or cold plasma at a strength and duration to chemically degrade tattoo ink particles (see Winkelman: [0045]).
Regarding claim 10, Winkelman in view of Ginggen further teaches wherein the steps of applying the energy and activating the applicator further comprises rupturing cell membranes of tattoo ink-bearing macrophages in the dermis and/or disrupting the extracellular dermal matrix to release tattoo ink particles entrapped within the cells or extracellular matrix (see Winkelman: [0045]).
Regarding claim 11, Winkelman in view of Ginggen further teaches wherein the step of applying the energy further comprises applying the energy without raising the temperature of the target region more than 4 degrees C (see Ginggen: “non-thermal” and electrical field between pairs of electrodes in [0147]).
Regarding claim 12, Winkelman further teaches wherein the method further comprises mobilizing and extracting dislodged or degraded ink particles (see [0048], see also needles providing this function in [0085]).
Regarding claim 13, Winkelman further teaches wherein the step of mobilizing the dislodged or degraded ink particles further comprises delivering a mobilization fluid to the target tattoo region (see mobilization fluid in [0048]).
Regarding claim 17, Winkelman further teaches wherein the extraction step further comprises extracting the dislodged or degraded ink particles via suction of a 
Regarding claims 18 and 27-28, Winkelman in view of Ginggen teaches substantially similar limitations as those already addressed in claims 1-8 and 13-15 above. 
Winkelman further teaches “piston like drive which pulses and/or oscillates the needles in and out of the dermis at varying speeds” in [0081]-[0082]. Winkelman in view of Ginggen fails to specifically teach at least partially withdrawing from the target tattoo region cyclically at a rate of at least 10 times per second, however it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the speed of the pulses and/or oscillations as taught by Winkelman to be at least at a rate of at least 10 times per second as claimed to fully remove the tattoo ink from the subject’s dermis through the dislodgement, mobilization, and extraction steps applied each pulse/oscillation as necessary (see Winkelman [0082]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and applicant has not shown that the claimed ranges are critical or produce unexpected results.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 19, Winkelman further teaches an extraction component (see inner most needle 306 providing suction; [0085], Figs. 4A-4B) and optionally a fluid 
Regarding claim 20, Winkelman in view of Ginggen further teaches wherein the active electrode is part of a treatment component (see Winkelman: multi-sheathed needle 300; [0085], Figs. 4A-4B as modified in view of Ginggen above) defining at least one fluid passageway for fluid delivery and/or extraction (see Winkelman: lumens of needles 304 and 306, [0086], Figs. 4A-4B as modified in view of Ginggen above).
Regarding claim 21, Winkelman in view of Ginggen further teaches wherein the extraction component provides suction to the treatment component and the treatment component applies the suction to the subject's tattooed dermis during and/or subsequent to application of the electrical field (see Winkelman: “suction created by the extraction component is applied as a continuous suction or, alternatively, the suction can be applied intermittently”, [0077], see also [0078] which is capable of applying suction as claimed since the extraction component can be operated manually as desired).
Regarding claim 22, Winkelman in view of Ginggen further teaches wherein the active electrode, the fluid delivery component, and the extraction component are integrated into the treatment component (see Winkelman: integrated multi-sheathed needle 300; [0085], Figs. 4A-4B as modified in view of Ginggen above).
Regarding claim 23, Winkelman in view of Ginggen further teaches wherein the treatment component is in the form of a hollow needle with a tip, from which the electric field is applied to the target tattoo region (see Winkelman: hollow needle 302; [0085], Figs. 4A-4B as modified in view of Ginggen above).
Regarding claim 24, Winkelman further teaches wherein the hollow needle further comprises a multiple sheathed needle (see multi-sheathed needle 300; [0085], Figs. 4A-4B).
Regarding claim 25, Winkelman in view of Ginggen further teaches wherein the treatment component comprises a cartridge unit with a plurality of needle-shaped active electrodes which penetrate the subject's tattooed skin (see Winkelman: cartridge unit 206 including one, two, three, four, five, six, seven or more needles; [0081], Fig. 3 as modified in view of Ginggen above).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelman in view of Ginggen and in further view of Spinosa et al. (US 4634420) (“Spinosa”).
Regarding claim 29, Winkelman in view of Ginggen teaches the limitations of claim 27, however fails to teach wherein the kinetic actuator cyclically causes the active tip to laterally vibrate within the target tattoo region.
Spinosa teaches a system for removal of tissue (see Fig. 2) comprising a needle (see needle 12 having tip 15, Figs. 2 and 8), wherein a kinetic actuator (see ultrasonic motor or transducer 4, Fig. 8) cyclically causes the tip of the needle to laterally vibrate within a target region in an elliptical pattern (see col. 3, lines 4-11 and col. 6, lines 40-47). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the kinetic actuator as taught by Winkelman in view of Ginggen to cyclically causes the active tip to laterally vibrate within the target tattoo region in light of Spinosa, the motivation being to predictably remove material in an .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 17-25 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 21-31, 33-36 and 38 of copending Application No. 16/711,545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally directed to the inventive concept of a system/method for removing a tattoo from subject’s skin, an electrical energy source, a needle-shaped electrode for inserting into the subject’s skin, activating a kinetic applicator configured to cause an active tip of the electrode to move within the dermis, and degrading the tattoo by the combined application of energy and tip movement.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, 17-25 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 in view of Ginggen et al. (US 20160192961). Claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 generally define a system/method for a tattoo from a subject’s skin using a needle shaped structure, activating a kinetic applicator configured to cause an active tip of the electrode to move within the dermis, and degrading the tattoo by the combined application of energy and tip movement. Claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 fail to define applying electrical energy as claimed. However, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified claims 13-14, 16-19 and 21-32 of copending Application No. 16/902,767 to define applying electrical energy using the needle-shaped active electrode as claimed in light of Ginggen under substantially similar rationale as applied above in the 35 U.S.C. 103 rejections. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-13, 17-25 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/938,694 in view of Ginggen et al. (US 20160192961). Claims 1-28 of copending Application No. 16/938,694 generally define a system/method for a tattoo from a subject’s skin using a needle shaped structure, activating a kinetic applicator configured to cause an active tip of the electrode to move within the dermis, and degrading the tattoo by the combined application of energy and tip movement. Claims 1-28 of copending Application No. 16/938,694 fail to define applying electrical energy as . 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794